DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      CHRISTOPHER PARRISH,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-670

                              [March 11, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562017CF003061A.

    Carey Haughwout, Public Defender, and Breanna Atwood, Assistant
Public Defender, West Palm Beach, and Christopher Parrish, Bushnell, pro
se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.